Exhibit Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofMay 31, 2008 REVENUE Gross Income $ 222,831,209 Less Cost of Goods Sold 115,770,056 Ingredients, Packaging & Outside Purchasing $ 70,531,136 Direct & Indirect Labor 33,637,436 Overhead & Production Administration 11,601,484 Gross Profit 107,061,153 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 49,557,343 Advertising and Marketing (1,036,453 ) Insurance (Property, Casualty, & Medical) 6,464,857 Payroll Taxes 4,303,733 Lease and Rent 2,809,683 Telephone and Utilities 1,021,595 Corporate Expense (Including Salaries) 6,621,022 Other Expenses 28,057,259 (i) Total Operating Expenses 97,799,039 EBITDA 9,262,114 Restructuring & Reorganization Charges (3,481,945 ) (ii) Depreciation and Amortization 5,365,102 Abandonment 638,691 Property & Equipment Impairment 208,029 Other( Income)/Expense (53,209 ) Gain/Loss Sale of Prop - Interest Expense 4,511,263 Operating Income (Loss) 2,074,183 Income Tax Expense (Benefit) (2,679,724 ) Net Income (Loss) $ 4,753,907 CURRENT ASSETS Accounts Receivable at end of period $ 136,627,158 Increase (Decrease) in Accounts Receivable for period (2,850,874 ) Inventory at end of period 61,837,237 Increase (Decrease) in Inventory for period 181,057 Cash at end of period 25,071,694 Increase (Decrease) in Cash for period 4,675,009 Restricted Cash 21,051,821 (iii) Increase (Decrease) in Restricted Cash for period 34,154 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise (14,211,677 ) Increase (Decrease) LiabilitiesSubject to Compromise 1,925,896 Taxes payable: Federal Payroll Taxes $ 4,157,730 State/Local Payroll Taxes 1,199,739 State Sales Taxes 830,423 Real Estate and Personal Property Taxes 6,698,515 Other (see attached supplemental schedule) 2,844,213 Total Taxes Payable 15,730,620 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended May 31, 2008 Description Amount Use Tax $ 581,113 Accr. Franchise Tax 549,885 Other Taxes 1,713,215 Total Other Taxes Payable $ 2,844,213 13th period (i)Other Expenses included the following items: Employee benefit costs 7,864,455 Facility costs (excluding lease expense) 1,882,350 Distribution/transportation costs 14,854,156 Local promotional costs 1,314,355 Miscellaneous 2,141,943 $ 28,057,259 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets (2,537,277 ) Employee costs adjustment (155,259 ) Other 248,472 Reorganization expenses Professional fees (1,233,469 ) Interest income (37,296 ) Debt fee and expense write off 25,992 KERP 277,044 Other (70,152 ) $ (3,481,945 ) (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $2.6 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED AS OF May 31, 2008 1. This consolidated Monthly Operating Report (MOR), reflecting results for the four-week period ended May 31, 2008 and balances of and period changes in certain of the Company’s accounts as of May 31, 2008, is preliminary, unaudited, and subject to year-end adjustment prior to the filing of the Company’s fiscal 2008 Annual Report on Form 10-K with the Securities and Exchange Commission (SEC). This MOR should be read together and concurrently with the Company’s third quarter 2008 Form 10-Q that was filed with the Securities and Exchange Commission on April 17, 2008 and the Company’s Annual Report on Form 10-K for fiscal 2007 filed with the SEC on August 16, 2007 for a comprehensive description of our current financial condition and operating results. The Company expects to file its 2008 Form 10-K in mid-August 2008.This MOR is being provided to the Bankruptcy Court and the U.S. Trustee pursuant to requirements under Local Rule 2015-2 C. 2. This MOR is not audited and will not be subject to audit or review by our external auditors on a stand-alone basis at any time in the future.This MOR includes significant favorable quarterly and year-to-date adjustments reflected upon review of major asset and liability accounts prior to the Company’s filing of its annual financial statements with the SEC. Due to the timing impact of the foregoing, results for this period as presented in the MOR are not necessarily indicative of the actual results for the period if all such matters were allocated to all periods in the quarter or year.Accordingly, each period reported in the MORs should not be viewed on a stand-alone basis, but rather in the context of previously reported financial results, including the Company’s SEC filings. 3. This MOR is presented in a format providing information required under local rule and incorporating measurements used for internal operating purposes, rather than in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information. This MOR does not include certain financial statements and explanatory footnotes, including disclosures required under GAAP. 4. As of May 31, 2008 the Company had borrowed $63.4 million under its $245.4 million debtor-in-possession credit facility, which is subject to a borrowing base formula based on its level of eligible accounts receivable, inventory, certain real property and reserves.The credit facility was also utilized to support the issuance of letters of credit primarily in support of the Company’s insurance programs.As of May 31, 2008 there were $129.1 million of letters of credit outstanding under the debtor-in-possession credit facility. The amount of the credit facility available for borrowing was $52.9 million as of May 31, 2008.In addition to the borrowing base formula, each borrowing under the debtor-in-possession credit facility is subject to its terms and conditions, including the absence of an event of default thereunder.(See Note 8 to the Company’s financial statements included in its Form 10-Q for the third fiscal quarter of 2008 ended March 8, 2008 for additional information.)
